Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on 03/25/22 was approved. It links with Patent no.
10, 691, 761.
 	Applicant filed Terminal Disclaimer on March 25, 2022 to overcome the non-
statutory obviousness-type double patenting rejection over claims 1-5, 7-17 and 20-23
of Patent no. 10, 691, 761 and it has been entered.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37CFR 1.312. To ensure consideration such as amendment, it MUST be
submitted no later the payment of the issue fee.

2.  	Authorization for this examiner’s amendment was given by Attorney Grace J. Kim
(Reg. No. 71,977) on March 25, 2022.

3.  	The claims have been amended as follows:

1-11. Canceled.

12.  	(Currently Amended) A computer-implemented method for operating a behavior modification software, the method comprising:
 	identifying a user profile comprising a behavioral score and a user selected avatar;
 	presenting an illustrated map comprising multiple path locations, each path location associated with a scenario, the scenario associated with at least one question, each question associated with at least two answers, wherein each answer is associated with a behavior score modifier; 
 	presenting a question to a user within the scenario and at least a subset of the answers associated with the at least one question;
 	receiving a selected answer from the user in response to presenting the question;
 	evaluating input from the user based on the behavior score modifier associated with the received selected answer; 
 	adjusting the behavioral score in the user profile based on the behavior score modifier, wherein the behavioral score is increased in response to the user selecting a correct answer, wherein the behavioral score is unchanged or decreased in response to the user selecting a wrong answer; 
 	determining a path based on the user’s adjusted behavioral score, wherein the path comprises an ordered sequence of at least two scenarios; and
 	displaying visual information that provides to the user an indication of user’s level of performance, wherein the avatar changes its appearance depending on the user's 

17.	(Cancelled). 

18.	(Cancelled). 

Allowable Subject Matter
 	Claims 12-16 and 19-26 are allowed. Claims 1-11 and 17-18.
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “identifying a user profile comprising a behavioral score and a user selected avatar; presenting an illustrated map comprising multiple path locations, each path location associated with a scenario, the scenario associated with at least one question, each question associated with at least two answers, wherein each answer is associated with a behavior score modifier; 
presenting a question to a user within the scenario and at least a subset of the answers associated with the at least one question; receiving a selected answer from the user in response to presenting the question; evaluating input from the user based on the behavior score modifier associated with the received selected answer; adjusting the 
displaying visual information that provides to the user an indication of user’s level of performance, wherein the avatar changes its appearance depending on the user's behavioral score or a path location on the map, wherein the appearance of the avatar changes from a first visual representation of the avatar to a second visual representation of the avatar to indicate that the user's behavioral score is increasing, wherein the first visual representation of the avatar is a different visual depiction than the second visual representation of the avatar”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”



Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163